El Juez Presidente Se. del Tobo,
emitió la opinión del tribunal.
*540La Empresa Teatral Ponceña radicó en la Corte de Dis-trito de Ponce una demanda de certiorari en solicitud de que se declarara nula cierta ordenanza del Municipio de Ponce estableciendo un arbitrio sobre todo billete que se expendiera para asistir a diversiones o espectáculos públi-cos. Contestó el municipio demandado. Pué el pleito a jui-cio. T finalmente la corte lo resolvió en favor del deman-dante.
El 24 de septiembre de 1921 el demandante archivó su memorándum de'costas ascendente a cuatrocientos siete dó-lares por los siguientes conceptos: honorarios del secretario, euatro dólares; certificaciones unidas al record, tres dólares, y honorarios de abogado, cuatrocientos dólares.
El demandado impugnó el memorándum, primero, por-que la corte carecía de jurisdicción para aprobarlo por ha-berse archivado antes del tiempo fijado por la ley, y segundo, porque no se estableció ni alegó el valor de la materia liti-giosa, ni menos que excediera de quinientos dólares, y por-que, en todo caso, los honorarios eran excesivos.
La corte tomó bajo su consideración el asunto y lo resol-vió así:
“Una de las impugnaciones hechas por el ahogado de la deman-dada señor Sepulveda, es que la corte no tiene jurisdicción para co-nocer de dicho memorándum y resolverlo, por haberse presentado fuera de tiempo.
“La corte, de acuerdo con dicha alegación del demandado, ha examinado el record en este caso y encuentra que la sentencia se dictó en 9 de septiembre de 1921, y el memorándum de costas fué radicado por la demandante en la secretaría de esta corte en 24 de septiembre de 1921, tiempo en que aún no era firme la sentencia por no haber transcurrido término de treinta días para apelar de la misma. Y visto el artículo 339 de la Ley No. 15 aprobada por la Asamblea Legislativa de 19 de noviembre de 1917, que trata sobre costas, la corte es de opinión que dicho memorándum ha sido radi-cado antes del plazo que marca la ley, y resuelve que el mismo debe ser eliminado por los motivos expresados.
“Fundamento de derecho: ‘Lellick v. De Carlow, 95 Cal. 644.’ ”
*541Y contra esa resolución de la corte es qne se lia inter-puesto el presente recurso de apelación, señalándose cómo único error “el cometido por la corte al eliminar el memo-rándum de costas.”
Sostiene la parte apelante que si bien es verdad que el memorándum era prematuro, la corte no carecía de jurisdic-ción y que habiéndose planteado una cuestión de jurisdic-ción, esa y no otra fué la que debió decidir la corte. Que si el demandado se hubiera limitado a pedir la eliminación del memorándum por prematuro y la corte la hubiera decre-tado, él hubiera podido presentar de nuevo, en tiempo, su memorándum.
La sentencia se dictó el 9 de septiembre. De acuerdo con la ley sería firme treinta días después y dentro de los diez días siguientes es que debió presentarse el memorán-dum. Esto lo admite el apelante. El memorándum se ar-chivó el 24 de septiembre y la impugnación tiene fecha 27 del’propio mes y en ella se dijo, después de fijarse los días en que se dictó la sentencia y se archivó el memorámdum, “especialmente por ello alegamos que la corte no tiene ju-risdicción para conocer de dicho memorándum, y resolverlo, por haberse presentado fuera de tiempo.”
La demandante tuvo, pues, una amplia oportunidad para corregir su error ya que la cuestión fué abierta y claramente suscitada cuando ni siquiera era firme la sentencia. Ella prefirió seguir actuando bajo la base del memorándum ar-chivado y tiene que sufrir las consecuencias de sus propios actos.
La corte es verdad que tenía jurisdicción sobre el pleito y sobre la materia de las costas impuestas en él por ella misma, pero el memorándum se presentó e impugnó en un término en que la corte no tenía facultad para considerarlo y su resolución eliminándolo era la lógica y procedente y estaba necesariamente comprendida dentro de la cuestión sus-citada por la parte demandada.
*542El caso de California citado por el juez, Sellick v. De Carlow, 95 Cal. 644, es más fuerte que el que está sometido a nuestra consideración porque allí el memorándum se ar-chivó antes de registrarse la sentencia, pero el principio en--vuelto es similar.
Debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.